DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on May 22, 2020. Claims 32-33 are added, and presents arguments, is hereby acknowledged. Claims 1-5, 9, 12, 14-20, 22-24 and 28-33 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2020 has been entered.
Response to Arguments
The office action mailed on 8/18/2020 has been withdrawn due to miss-classified status. The reissuing of the office action is solely to correct classification status.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


Claims 1, 3-5, 14, 19, 22, 24 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a)  as being unpatentable over US 20100013739 A1 (Hereinafter Sako), in view of US 20120293396 A1 (Sako2).
Regarding Claim 1 and 19, Sako teaches:
An apparatus, comprising:
an eyeglass frame to be worn by a user; a microphone; a pair of cameras, including a right camera located on the right side of the eyeglass frame, and a left camera located on the left side of the eyeglass frame, wherein each of the cameras is configured for any of image and video capture; a pair of lens displays, including a right lens display located on the right side of the eyeglass frame, and a left lens display located on the left side of the eyeglass frame, wherein the pair of lens displays are configured for see-through display of at least one of the pair of cameras; an optical sensor located on the eyeglass frame, wherein the optical sensor is configured to monitor any of eye and facial movements of the user; and a processor module attachable to or embedded in said eyeglass frame, said processor module including hardware and software components, configured to provide wireless multimedia functions; wherein said processor module is configured to receive image signals from the pair of cameras; wherein said display lens are configured to display the image signals on the right side and the left side of the eyeglass frame; and wherein the apparatus is configured for hands-free control of the left and right cameras using any of the monitored eye or facial movements, or an audio input received through the microphone (Sako: Figs. 1-3, 5-8 and [0082-[0122], an eyeglass frame, a pair of mic 6a-b, a camera 3a for video and still image, a pair of lens display 2 that are see-through display, a set of sensors, visual, acceleration and gyro sensors, monitor eye and facial movements, a set of control and processing units e.g. system controller 10, storage 25, and communication unit 26 for wireless multimedia functions; [0166]-[0173], “the visual sensor 19 may be formed by an image pickup arrangement located close to the display unit 2 to take pictures of the user's eyes”, and the visual sensor 19 is capable of detecting such sight-related information as the line of sight, focal distance, pupil dilation, retinal pattern, and blinks of the user and the sensed info is used for control and authentication and etc.; Figs. 12-19, hand-free control various eyeglass operations).
Sako does not teach explicitly on a pair of cameras; ; wherein said processor module is configured to receive image signals from the pair of cameras; wherein said display lens are configured to display the image signals on the right side and the left side of the eyeglass frame. However, Sako2 teaches (Sako2: Figs. 1A-B, using two cameras 3a on right and left to capture image and display images onto two displays 2 on both sides; Figs. 8-9, a control and image processing unit to control and process images and display images). 
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Sako with a pair of cameras; wherein said processor module is configured to receive image signals from the pair of cameras; wherein said display lens are configured to display the image signals on the right side and the left side of the eyeglass frame as further taught by Sako2. The advantage of doing so is to provide an imaging display apparatus and method that can provide a user with various types of images including the view in his or her field of view direction, enable to 
Regarding Claim 3, Sako as modified teaches all elements of Claims 1. Sako as modified further teaches:
The apparatus of Claim 1, wherein the processor module configured for any of wide, local, or personal area networking, interactive real-time VOIP, data and audio-video streaming, direct peer-to-peer and/or Internet telecommunications (Sako: Figs. 2A-D, networking communication access and operations).
Regarding Claims 4 and 22, Sako as modified teaches all elements of Claims 1 and 19 respectively. Sako as modified further teaches:
The apparatus of Claim 1, wherein the hands-free control of the left and right cameras includes any of eye-to-camera synced automated zoom and/or focusing (Sako: [0170], adjusting zoom and scale up and down based on eye focal point).
Regarding Claims 5 and 24, Sako as modified teaches all elements of Claims 1 and 19 respectively. Sako as modified further teaches:
The apparatus of Claim 1, wherein the one or both of the lens displays is configured to display any of captured video; active video; and meta data (Sako: Figs. 5-8, display captured video among others).
Regarding Claim 14, Sako as modified teaches all elements of Claim 1. Sako as modified further teaches:
The apparatus of Claim 1, further comprising: any of embedded storage and removable flash storage (Sako: Fig. 3, storage unit 25
Regarding Claims 32-33, Sako as modified teaches all elements of Claims 1 and 19 respectively. Sako as modified further teaches:
The method of claim 19, wherein monitoring any of eye and facial movements of the user through at least one optical sensor located on the eyeglass frame, further comprises: monitoring any of eye and facial movements of the user with the at least one optical sensor located on a portion of the eyeglass frame configured to face the user (Sako: Figs. 1-3 and [0166]-[0173], “the visual sensor 19 may be formed by an image pickup arrangement located close to the display unit 2 to take pictures of the user's eyes”, and the visual sensor 19 is capable of detecting such sight-related information as the line of sight, focal distance, pupil dilation, retinal pattern, and blinks of the user and the sensed info is used for control and authentication and etc.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100013739 A1 (Hereinafter Sako), in view of US 20120293396 A1 (Sako2) and in further view of US 20070236800 A1 (Cakmakci).
Regarding Claim 2, Sako as modified teaches all elements of Claims 1. Sako as modified does not teach explicitly on the lens displays include any of OLED or micro-projector lenses. However, Cakmakci teaches:
The apparatus of Claim 1, wherein the lens displays include any of OLED or micro-projector lenses (Cakmakci: Figs. 3-5 and [0050], OLED display).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Sako as modified with the lens displays include any of OLED or micro-projector lenses as taught by Cakmakci. The advantage of doing so is to .
Claims 9, 12, 20 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100013739 A1 (Hereinafter Sako), in view of US 20120293396 A1 (Sako2) and in further view of US 20090247245 A1 (Strawn).
Regarding Claims 9 and 28, Sako as modified teaches all elements of Claims 1 and 19. Sako as modified further teaches: 
The apparatus of Claim 1, further comprising any of:
embedded power storage (Strawn: [0047], an embedded rechargeable battery); 
left and right ports configured to connect with corresponding left and right earpiece headphones; and a wearable multimedia device port system for access to any of external and removable tethered power storage, for extended runtime capabilities.
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Sako as modified with embedded power storage as taught by Strawn. The advantage of doing so is to provide a mechanism to use mobile headset to control operations (Strawn: [0003]-[0007]).
Regarding Claims 12 and 20, Sako as modified teaches all elements of Claims 1 and 19 respectively. Sako as modified further teaches:
The apparatus of Claim 1, wherein the pair of cameras are configured for at least one of:
optical or digital zoom; active automatic zoom and focusing; detecting any of daylight, lowlight, and night light conditions; still image and video capture, recording, speech controlled camera operations).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Sako as modified with optical or digital zoom; active automatic zoom and focusing; detecting any of daylight, lowlight, and night light conditions; still image and video capture, recording, streaming, and display; responding to control commands received via the apparatus; and stabilizing any of a captured image or video as the user moves as taught by Strawn. The advantage of doing so is to provide a mechanism to use mobile headset to control operations (Strawn: [0003]-[0007]).
Claims 15-16, 18, 23, 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100013739 A1 (Hereinafter Sako), in view of US 20120293396 A1 (Sako2) and in further view of and US 20110102734 A1 (Howell).
Regarding Claims 15 and 29, Sako as modified teaches all elements of Claims 1 and 19 respectively. Sako as modified does not teach explicitly on an expansion port configured to provide a wired connection. However, Howell teaches:
The apparatus of Claim 1, further comprising:
an expansion port configured to provide a wired connection (Howell: Figs. 8A-I, various expansion ports).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Sako as modified with an expansion port configured to provide a wired connection as taught by Howell. The advantage of doing so is to provide 
Regarding Claims 16 and 30, Sako as modified teaches all elements of Claims 1/15 and 19/29 respectively. Sako as modified further teaches:
The apparatus of Claim 15, wherein the expansion port is configured to port and pair with at least one of a video camera headset, a wireless terminal, wireless headphones, or earphones, or audio speakers (Howell: Figs. 8A-I, various expansion ports). 
Regarding Claim 18, Sako as modified teaches all elements of Claim 1. Sako as modified further teaches:
The apparatus of Claim 1, further comprising:
a port for access to a power source for extended runtime capabilities (Howell: Figs 8A-I and [0093], a connector can couple power to the glasses).
Regarding Claim 23, Sako as modified teaches all elements of Claim 19. Sako as modified further teaches:
The method of Claim 19, further comprising:
establishing any of wide, local, or personal area networking, interactive real-time VOIP, data and audio-video streaming, direct peer-to-peer and/or Internet telecommunications, using an expansion card that includes hardware and software components (Sako: Figs. 2A-D, establishing network access).
Sako as modified does not teach explicitly on using an expansion card that includes hardware and software components. However, Howell teaches (Howell: Figs. 8A-I and [0079]-[0080], expansion card or expansion electronic device).
.
Claims 17 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100013739 A1 (Hereinafter Sako), in view of US 20120293396 A1 (Sako2) and in further view of and US 20080117289 A1 (Schowengerdt).
Regarding Claims 17 and 31, Sako as modified teaches all elements of Claims 1 and 19 respectively. Sako as modified further teaches:
The apparatus of Claim 1, wherein the apparatus is configured for binocular viewing of captured video and two-way, multi-feed, multi-channel and multi-network real-time wireless mobile telecommunications and active video and meta data display on the lens displays (Sako: Figs. 5-10, various displays on captured and active videos, still images, data etc.; [0112], the wireless interface supports WLAN, Bluetooth, and other short range wireless communication, where these wireless interface protocol support two-way, multi-feed, multi-channel and multi-network real-time wireless communications).
Sako as modified does not teach explicitly on a binocular viewing. However, Schowengerdt teaches (Schowengerdt: Figs. 4, 9-10, a binocular system).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Sako as modified with a binocular viewing as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/